Citation Nr: 0202565	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
November 1943 to March 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1998 rating decision by the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for a back disorder.

A Travel Board hearing was held at the RO before the 
undersigned in December 2001.  At that time, the veteran 
withdrew his appeal of issues pertaining to ratings for PTSD 
and malaria.  


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's current back disorder and any injury in service.


CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The new law and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Although the most recent supplemental statement of the case 
(SSOC) refers to well- groundedness, the claim has been 
considered on the merits; and the veteran has been advised 
what is necessary to prevail on the merits.  The record 
includes service medical records; VA examination reports, 
hospitalization records, and outpatient reports, and lay 
statements.  No other available records have been identified.  
Thus, no further action is needed to satisfy VA's duty to 
assist the claimant.  Furthermore, he has been notified of 
the applicable laws and regulations.  Discussions in the 
rating decision, statement of the case, and SSOCs have 
informed him what information or evidence is necessary to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  At the Travel Board hearing, the 
undersigned advised the veteran what type of evidence would 
assist him in establishing entitlement to the benefit sought.  
Where, as here, there has been substantial compliance with 
the new legislation and the implementing regulations, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Factual Background

Service medical records do not contain any mention of a back 
injury or of treatment for any back complaints.  On 
separation examination in March 1946, the veteran's spine and 
extremities were normal.
Service personnel records confirm that the veteran 
participated in action against Japanese forces in the Palau 
Island group, including Peleliu, in late September 1944.

On VA examination in February 1949, a right shoulder problem 
was noted.  There was no mention of a back injury or of back 
complaints.  

VA treatment records from March 1997 to November 1997 reveal 
that in September 1997, the veteran complained of problems he 
was having due to an old back injury.  In November 1997, he 
reported that he abandoned a baseball career because of a 
wartime back injury.  

On VA examination in March 1998, the veteran gave a history 
of a back injury in 1944.  He reported pain in the right 
thoraco-lumbar spine.  X-rays showed degenerative joint and 
disc changes in the cervical and lumbar spine.  VA outpatient 
records from January 1999 to August 1999 are negative for 
complaints of or treatment for any back disability.

A July 1999 statement from a family member reported that 
prior to service, the veteran was very active in sports.  
Upon his return from the service in 1946, however, he had 
back pain and could not participate in sports.

In a February 2000 letter, the veteran stated that he was 
injured during an amphibious landing at Peleliu Island in 
September 1944.  Enemy artillery fire damaged his amphibious 
personnel carrier.  While transferring ammunition to another 
craft, there was a jerk and his back was injured.  He sought 
treatment after the island was secured.  He reported that a 
company doctor told him he had severely torn back tissues and 
a hernia.

VA outpatient records from January 2000 to August 2000 do not 
relate to treatment  for back disability.

At a Travel Board hearing in December 2001, the veteran 
testified that his back "went out" as he straddled a gap 
between two amphibious personnel carriers, and that he had 
severe pain at the time.  He saw a doctor on the island.  A 
hernia was diagnosed.  He could not recall the diagnosis of 
his back injury, but stated that a doctor had acknowledged 
it.  He had an operation overseas.  He saw a private doctor, 
now deceased, from 1946 to 1949.  He did not have or know of 
any records from that treatment.  He did not receive any 
treatment for back disability from 1949 to 1998.  Instead, he 
soaked in a hot tub or took over-the-counter medication when 
he had back pain.  He would recover in 2 or 3 days.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).  In cases of combat veterans, the 
testimony of the claimant can be sufficient to establish 
service connection if the injury alleged is consistent with 
the circumstances, conditions, and hardships of service.  
Service connection may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.

The sole evidence of an injury in service is in the testimony 
of the veteran.  However, service personnel records confirm 
that he served in action against the enemy at the time he 
alleges he was injured, triggering application of the combat 
presumptions under 38 U.S.C.A. § 1154(b).  The mere absence 
of corroborating evidence is not sufficient to rebut that 
presumption, and the Board accepts that he indeed sustained 
an injury in service.

To establish entitlement to service connection for residuals 
of an injury, however, the veteran must also present evidence 
of a nexus between an in-service injury and a current 
disability.  See Hickson, supra.  Here, there is no competent 
evidence of a nexus between current back disability and 
service.  It is not shown that arthritis of the spine was 
manifested in service or in the first postservice year.  
Thus, service connection for such disability on the basis 
that a chronic disability became manifest in service or on a 
presumptive basis ( as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  There is no medical evidence of 
continuity of symptoms or treatment for a back condition 
during the lengthy period of time between service and 1998, 
when arthritis was found on X-rays.  38 C.F.R. § 3.303(b) 
(2001).  The lay statements submitted by the veteran 
regarding a back condition relate to the time period 
immediately following his service, and do not reflect 
continued treatment or complaints since that time.  
Furthermore, to the extent that they refer to his inability 
to pursue sports activities after service due to back 
disability, they are inconsistent with contemporaneous 
records in the claims folder.  These records, including the 
report of a VA examination in 1949, reflect that in 1949 the 
veteran attributed his inability to pursue sports to a right 
shoulder injury, and no back injury was noted at the time.  

There is no medical evidence relating the back disability 
(degenerative changes in the spine) found on X-ray in 1998 to 
a back injury in service.  The only linkage between current 
back disability and a remote inservice injury is in the 
veteran's own assertions.  As a layperson, he is not 
competent to establish medical causality by his own 
assertions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Without competent (medical) evidence of a nexus between 
current back disability and an injury in service, a critical 
element for establishing service connection is not satisfied. 
Consequently, the claim must be denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. §  5107(b), but the evidence is not 
so evenly poised as to trigger application of those 
provisions.



ORDER

Service connection for a back disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

